DETAILED ACTION

1. 	This Office Action is in response to the Amendment filed on 3/12/2021. Claims 1-9 are pending in the application.
2.	The previous 35 USC 112 rejections of claims 1-8 are withdrawn in light of Applicant’s amendment and remarks.  
Claim Objections
3.	Claim 1 is objected to because of the following informalities:  the component a-1) and a-2) refer to a percentage without defining the base unit. For the purposes of examination, the claims will be interpreted as percent by weight. Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	 The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


5.	Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 recites “having a balance among lightweightness, toughness and rigidity”. This recitation is considered indefinite. The metes and bounds of the recitation “having a balance” is not defined. For example, it is unclear how to determine if a composition has the balance among lightweightness, 

Claim Analysis
6.	Summary of Claim 1:
A lightweight, high-toughness, high-rigidity polypropylene composition, having a specific weight ranging between 1.0 and 1.05, and being characterized in having a flexural modulus at 230C of 1832-2038 MPa as measured according to standards as set forth in IS0178 and 179, and simply supported beam notch impact strength of 40.2-55.8 kJ/m2, and being composed of the following components in amounts based on and jointly amount to 100wt% of a total weight of the polypropylene composition: 

a) a polypropylene resin taking up 70-85wt% and comprising based on a total weight of the polypropylene resin: 

a-1) 75-96% of a high-melting-index propylene-ethylene copolymer that has a melt flow index (MI) of 30-60 g/10 min. at 2300C and with a load of 2.16 kg; and 

a-2) 4-25% of a low-melting-index propylene-ethylene copolymer that has a melt flow index (MI) of 1-20 g/10 min. at 2300C with a load of 2.16 kg:

b) inorganic powder taking up 10-20wt% and having an average grain diameter ranging between 0.01 and 20µm, wherein the inorganic powder is treated by a surface treatment agent, the surface treatment agent is zinc stearate or titanate, and the surface treatment agent takes up 3-4 wt% of the inorganic powder: 

c) high length-diameter ratio magnesium sulfate whisker taking up 3-6wt%, and having a length-diameter ratio of 10-60; 

d) a toughener taking up 1-5wt%: 

e) a coupling agent taking up 0.5-1wt%: 

f) a compatibilizer taking up 0.2-0.5wt%, and being one made by grafting polypropylene on maleic anhydride; and 

g) an anti-oxidant taking up 0.1 -0.2wt%.

 



Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 3, 5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sobajima et al. (US Patent 5,990,220 A) in view of Shimhouse et al. (US PG Pub 2008/0161474 A1).
Regarding claim 1, Sobajima et al. teach a propylene resin composition comprising (a) 100 parts by weight of a propylene polymer comprising a propylene-ethylene copolymer, wherein in the preferred embodiments the propylene-ethylene copolymer has an MFR of 40, 35, and 30 g/min respectively and is present in amounts of 100 parts by weight (claim 1, col. 9 lines 16-31, components a-1, a-2 and a-3, Tables 1 and 2), thereby reading on the (a-1) high melting index propylene-ethylene copolymer as required by the instant claim, wherein Sobajima et al. further teach the propylene resin composition comprises (b) 2 to 120 parts by weight of an ethylene-alpha-olefin copolymer, wherein in preferred embodiments the ethylene-alpha-olefin copolymer is ethylene-propylene copolymer having a melt flow rate of 3.8 g/10 min (b-5 col. 9 line 55, Table 2, example 5) thereby reading on the (a-2) low melting index propylene-ethylene copolymer as required by the instant claim, wherein Sobajima et al. further 
Sobajima et al. are silent regarding the surface treatment of the inorganic powder. 
Shimhouse et al. teach polypropylene compositions comprising polypropylene and an inorganic filler such as a talc filler (claims 1 and 2), wherein the talc filler may be surface treated with a titanate [0067]. Shimhouse et al. offer the motivation of using the titanate surface treatment due to its ability to improve the adhesion and dispersability of the talc to the polymer [0067]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the titanate surface treatment of Shimhouse et al. on the inorganic filler of Sobajima et al., thereby arriving at the claimed invention.
Sobajima et al. in view of Shimhouse et al. are silent on the amount of the surface treatment.
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Thus, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to adjust the relative amount of the compounds for the intended application via a routine optimization, thereby obtaining the present invention.
Sobajima et al. and the claims differ in that Sobajima et al. do not teach the exact same proportions for all the ingredients a) – g) as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the compositional proportions taught by Sobajima et al. overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference, MPEP 2144.05.
Sobajima et al. are silent regarding the simply supported beam notch impact strength of the polypropylene resin composition.
The mechanical property of impact strength is a function of the composition. Sobajima et al. teach the same composition as required by the instant claim as set forth in the rejection above. Therefore, the mechanical property of impact strength of the composition of Sobajima et al. is expected to be the same specific weight and impact strength as required by the instant claims. Case law has held that claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 
Regarding claim 3, Sobajima et al. teach the talcum powder has a preferred size of 2.6 µm (col. 10 line 10) thereby reading on the claimed range of 0.1 – 3 µm as required by the instant claim.
Regarding claim 5, Sobajima et al. do not teach the tougheners as required by the instant claim.
Shimhouse et al. teach the polypropylene compositions comprising an elastomer, wherein the elastomer is EPDM, SBS, SEBS [0062]. Shimhouse et al. offer the motivation of using these elastomers due to their suitably to form a molded part of the polypropylene resin composition as an automotive exterior part [0065]. In light of these benefits, it would have been obvious to one of ordinary skill in the art to use the toughener (elastomers) of Shimhouse et al. in the polypropylene composition of Sobajima et al., thereby arriving at the claimed invention.
	Regarding claim 9, Sobajima et al. teach the propylene resin composition of the invention is obtained by compounding the components (a) to (d) and, if desired, the components (e) and/or (f) according to the compounding ratio as specified above, kneading the mixture in a usual kneading machine, such as a single-screw extruder, a twin-screw extruder, wherein the method of kneading and 
	Sobajima et al. do not teach the exact steps in the order of mixing as required by the instant claim.
	However, case law has held that it has been held that the order of mixing ingredients is prima facie obvious. See MPEP 2144.04.IV.C. As such, it would have been obvious to one of ordinary skill in the art to mixing the powders with the high melting polypropylene to form a masterbatch then to mix with the remaining ingredients as required by the instant claim.

10.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sobajima et al. (US Patent 5,990,220 A) in view of Shimhouse et al. (US PG Pub 2008/0161474 A1) as set forth above for claims 1, 3, 5 and 9, and further in view of Maruyama et al. (US PG Pub 2015/0087786 A1).
Regarding claim 2, Sobjajima et al. in view of Shimhouse et al. teach the polypropylene composition of claim 1 as set forth above and incorporated herein by reference.
Sobajima et al. in view of Shimhouse et al. are silent regarding the ethylene content for the components a) and b) being between 1 and 10%.
Maruyama et al. teach polypropylene resin compositions comprising propylene-ethylene copolymers wherein the propylene-ethylene copolymers have ethylene units in an amount of 5 to 12 wt% (Abstract) thereby reading on the claimed range of between 1 and 10%. Maruyama et al. offer the motivation of using propylene-ethylene copolymers having this ethylene content due to their ability to afford a molded article good in rigidity, impact resistance and tensile elongation at break (abstract). In .

11.	Claims 4 and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sobajima et al. (US Patent 5,990,220 A) in view of Shimhouse et al. (US PG Pub 2008/0161474 A1) as set forth above for claims 1, 3, 5 and 9, and further in view of Li et al. (US PG Pub 2005/0148720 A1).
Regarding claim 4, Sobjajima et al. in view of Shimhouse et al. teach the polypropylene composition of claim 1 as set forth above and incorporated herein by reference. Sobajima et al. teach the fillers are fibers (col. 6 line 10) and further teach they are surface treated with surface active agents (col. 6 line 20) thereby reading on the inorganic compound whisker that has received surface treatment.
However, Sobajima et al. in view of Shimhouse et al. are silent regarding the whisker is selected from silicon carbide, magnesium oxide, silicon oxide and calcium sulfate.
Li et al. teach polypropylene compositions (claim 17) comprising fillers, wherein the fillers silicon carbide and silica are functionally equivalent to talc [0160-0161] as disclosed by Sobajima et al. Case law has held that substituting known equivalents for the same purpose is prima facie obvious. (MPEP 2144.08.I.). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the silicon carbide or silica for the talc as disclosed by Li et al. in the polypropylene composition of Sobajima et al. in view of Shimhouse et al., thereby arriving at the claimed invention.
Regarding claims 6 – 8, Sobajima et al. in view of Shimhouse et al. are further silent regarding the particular anti-oxidants required by the instant claims.
	Li et al. teach antioxidants and stabilizers for use in the polyolefin composition in amount of from 0.001 to 2 wt% , wherein a preferred anti-oxidant is Tinuvin 770 and pentaerythrityl tetrakis(3,5-di-tert-butyl-4-hydroxyphenyl) propionate thereby reading on the Chinox 1010 [0158]. Li et al. offer the .


	Response to Arguments
12.	Applicant’s arguments, see p. 1-4, filed 3/12/2021, with respect to the rejection of claims 1-9 under Shimojo et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, and in light of the amendment, a new ground of rejection is made over Shimojo et al. in view of Shimhouse et al.


Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARRIE L REUTHER whose telephone number is (571)270-7026.  The examiner can normally be reached on M-F 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARRIE L REUTHER/Primary Examiner, Art Unit 1763